Case 3:16-cv-00477-M Document 451 Filed 09/06/19     Page 1 of 36 PageID 63290




                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  COMMSCOPE TECHNOLOGIES LLC           )
                                       )
              Plaintiff,               )           No. 3: 16-cv-4 77
              Counterclaim Defendant   )
                                       )
  v.                                   )
                                       )
  DALI WIRELESS, INC.                  )
            Defendant.                 )
            Counterclaim Plaintiff     )
  v.                                   )
                                       )
  COMMSCOPE TECHNOLOGIES LLC           )
  and COMMSCOPE CONNECTIVITY           )
  LLC                                  )
           Counterclaim Defendant


        COMMSCOPE'S MEMORANDUM IN SUPPORT OF ITS MOTION FOR
            JUDGMENT AS A MATTER OF LAW AND NEW TRIAL
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                                                           Page 2 of 36 PageID 63291




                                                                Table of Contents

 Standard ......................................................... ........................... ................................................. . 1

 Argutnent .. .... ....... ..... ..... ...................................................................................... .. ................ .. ... 1

 I.          The Court should grant JMOL that Claim lofthe '521 patent is invalid .......... ............ . 1

             A.          "Bauder" anticipates Claim 1 of the ' 521 patent ...... ............................. ......... ... . 1
             B.          " Wright" anticipates Claim 1 of the ' 521 patent ...... ...... .................................... 6
             C.          "Khan" anticipates Claim 1 of the ' 521 patent.. .............................. .. ... ..... .... .. .. . 9

 II.         The Court should grant JMOL that Claim 1 of the '521 patent
             is not infringed ... ... ..................... ................................................................. .. ..... ... ........ 14

             A.          "performing a training phase ... and performing an
                         operating phase" ............. ............ ........................................................ .. .. .... ....... 14
             B.          "switching a controller off to disconnect signal.. .. " ... ... .. .... ...... ....... .... .... ........ 16

 III.        The Court should grant JMOL that the asserted claims of the
             ' 473 patent are invalid .................. ..... ................................... .... .................................... 19

             A.          "Sabat" anticipates Claims 6, 9, 11, and 14 ................................. .... .... .. ... ...... .. 19
             B.          " Sabat" in light of "Bauman" renders obvious
                         Clai1ns 15 and 21 ... ............................ ......... .... ... ..... ..... ... .... ... ... ..... ................... 20
             C.          Claims 6-21 are invalid for lack of written description
                         and enablement .................................................................................................21

 IV.         The Comi should grant JMOL that the asserted claims of the
             ' 4 73 patent are not infringed ...... .................... ......... ......... ... ....................... ....... .. ... .... .. .23

             A.          Claims 9, 14, 15 which require "capable of packetizing"
                          are not infringed .................. .... ...... ..... .. ................. ........................................... 23
            B.           All asserted claims of the '4 73 patent are not infringed
                         because the UAPs cannot selectively forward subsets to
                         daisy-chained UAPs ............ .... ........... ...... ............... ........ ..................... ............25
             C.          All asserted claims of the ' 4 73 patent are not infringed
                         because the transmission paths remain fixed until a
                         switch is manually changed ..... ............ ............................................................. 27

 V.         Alternatively, the Court should grant a new trial... ........................................ .. ... .. ........29
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                                                     Page 3 of 36 PageID 63292


                                                           Table of Authorities

 Cases

 Imperium IP Holdings (Cayman), Ltd. v. Samsung Elecs. Co.,
    757 F. App 'x 974 (Fed. Cir. 2019) .................................... .................... ............. ....................... .. 4
 01 Communigue Lab., Inc. v. Citrix Sys.,
    889 F.3d 735 (Fed. Cir. 2018) ............. .......................... ................ .. ......... .. .. ... ....... .. .... ........ ... .... 6
 3M v. Chemgue, Inc.,
   303 F.3d 1294 (Fed. Cir. 2002) ........................................................ ..... ......... ....... .... ............. ... 13
 Accentra Inc. v. Staples, Inc. ,
   No. CV 07-5862 ABC (RZx), 2013 U.S. Dist. LEXIS 200213 (C.D. Cal. June 5, 2013) .... 8, 30
 Akamai Techs. v. Cable & Wireless Internet Servs.,
     344 F.3d 1186 (Fed. Cir. 2003) ................................................. ............................................ ..... 5
 Amazon.com, Inc. v. Barnesandnoble.com, Inc. ,
   239 F.3d 1343 (Fed. Cir. 2001) .... ... ... ....... .. ... ........... .. ........ .. ..................................................... . 9
 Amgen Inc. v. Hoechst Marion Roussel,
    314 F.3d 1313 (Fed. Cir. 2003) ..................................................... .. ...... ... ...... .. .................. 13 , 14
 Cordis Corp. v. Bos. Sci. Corp.,
   658 F.3d 1347 (Fed. Cir. 2011) .......................................... .. .. .... ... ..... .... ... ... .......... ...... ...... ... .. .... 1
 DDR Holdings, LLC v. Hotels.com, L.P. ,
    773 F.3d 1245 (Fed. Cir. 2014) ... .... .. ....... ..... ........ .. ..... ....... .. ................. .............. ................... ... 5
 In re Wands,
   858 F.2d 731 (Fed. Cir. 1988) ... .. ....................... .............. ................................ ......................... 14
 Krippelz v. Ford Motor Co. ,
   667 F.3d 1261 (Fed. Cir. 2012) .. .. ......... ............ ............... ........................ ....... .. .................... 5, 13
 Melchior v. Hilite Int' !, Inc.,
   665 F. App'x 894 (Fed. Cir. 2016) ................................................. ........ .... ... ............. .......... ...... . 4
 Mirror Worlds, LLC v. Apple Inc.,
   692 F.3d 1351 (Fed. Cir. 2012) ............ ....... ...... ..... ....................... .................. ............................ 1
 MobileMedia Ideas LLC v. Apple Inc. ,
    780 F.3d 1159 (Fed. Cir. 2015) ... .. .... .. ........... .... .......................... ............ .. .... .. ..... .. .................. . 5
 Mycogen Plant Sci., Inc. v. Monsanto Co. ,
    243 F.3d 1316 (Fed. Cir. 2001) ......................... .. .......... .............. .... ...... .. .......................... ...... . 29
 ParkerVision, Inc. v. Qualcomm Inc. ,
   621 F. App'x 1009 (Fed. Cir. 2015) ......... ........ ........ .. .... ................ ................ .. ..................... 4, 18
 PPG Indus. v. Guardian Indus . Corp.,
   75 F.3d 1558 (Fed. Cir. 1996) ......... ... .... .. .. .. ... .. ... ...... .... ........................................................... 14
 Rousseau v. Teledyne Movible Offshore, Inc. ,
   812 F.2d 971 (5th Cir. 1987) ................................................ .. .... ..... .......... ... .... ... .... ....... ........... 29
 Smith v. Transworld Drilling Co. ,
   773 F.2d 610 (5th Cir. 1985) .................. ............. .... ... .. ........ .... ... ...................... ........................ 29


                                                                          ii
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                                                     Page 4 of 36 PageID 63293


 Verdegaal Bros. v. Union Oil Co.,
   814 F.2d 62 (Fed. Cir. 1987) ....................................................................................................... 5
 Other Authorities

 12 Moore's Fed. Prac.- Civil§ 59.13 (2019) ................................................................................ 34
 Fed. R. Civ. P. 50 ............................ .................................................................... ............... ...... ....... 1




                                                                         iii
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 5 of 36 PageID 63294




         The Court should grant judgment as a matter of law (JMOL) that the asserted claims of

 the '521 and '4 73 patents are invalid and not infringed.

                                              Standard

        The Cami may grant JMOL if a "reasonable jury" would " not have a legally sufficient

 evidentiary basis" to find otherwise. Fed. R . Civ. P. 50. Fifth Circuit law requires a jury verdict

 be supported by "substantial evidence." Mirror Worlds, LLC v. Apple Inc., 692 F.3d 1351, 1357

 (Fed. Cir. 2012) (interpreting Fifth Circuit law). The Cami should view all the evidence and

 draws all "reasonable" inferences in the light most favorable to the verdict. On the other hand,

 "substantial evidence requires more than a mere scintilla, however, and we must review the

 record as a whole, taking into consideration evidence that both justifies and detracts from the

 jury' s decision." Cordis Corp. v. Bos. Sci. Corp., 658 F.3d 1347, 1357 (Fed. Cir. 2011).

                                              Argument

 I.     The Court should grant JMOL that Claim 1 of the '521 patent is invalid

        A.      "Bauder" anticipates Claim 1 of the '521 patent

        CommScope' s expert Dr. Wood showed that Bauder discloses every element of Claim 1,

 and Dali did not cross-examine CommScope's expert on Bauder. (A34 7 at 97:21-105 : 17.) 1 Dali

 relied on rebuttal testimony from its expert asserting Bauder did not disclose one step in Claim 1,

 specifically, the step of "switching a controller off to disconnect signal representative ... " (A369

 at 53:21-54:4.) No reasonable jury could find Bauder does not disclose this step.

        At trial, Dali ' s expert abandoned the reasoning relied on at summary judgment. There,

 Dali told Your Honor that the feedback signal must remain connected during the operating phase

 to generate a "lookup table key." (ECF 360 at 16.) Come trial, Dali never argued this theory.

 Dali argued Bauder does not disclose a "switch." (A369 at 53 :21-54:4.) Dali's argument fails as

 a matter of law and was non-responsive to CommScope' s invalidity theory.

        To review, Bauder discloses including a "training circuit" in a DPD system. (A445.) Dr.

 Wood explained that Bauder's training circuit is a "controller." (A348 at 102:24-103: 14.) Dali 's

 1
   Citations to "A#" and "SA#" are to the public (ECF 442) and sealed (ECF 444) appendix,
 respectively, filed with CommScope ' s motion for permanent injunction.
                                                   1
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 6 of 36 PageID 63295




 expert did not dispute this. Bauder's training circuit is the element that connects the signal from

 the PA to the lookup table and fmiher controls whether lookup tables are updated via the signal.

 (A445 at [0033], [0036]; A441 at Fig. 2.) Second, Bauder expressly teaches that the training

 circuit "operates only" during the training mode. (A445 at [0033].) Dr. Wood explained this

 means the circuit is switched to a non-operating state during the operating phase. (A348 at

 103:15-23.) Dali 's expert did not dispute this. Third, both the figures and text in Bauder teach

 that the signal from the PA is disconnected during the operating phase when the training circuit

 is switched to a non-operating state. Figure 2 shows that the feedback signal connects to the

 lookup table by passing through the training circuit 290 (blue):


                  ------     ~
                                                                      267




                                                                            l.lmporary
                                                                            ~loop
                                                                            durinsth•
                                                                                mode
                                                                            l.ntil\i




                                                                            -
                                                                            whnN
                                                                            traimna citwit
                             290

                                         FIGURE 2                    207

 (A441.) In other words, it is the operation of the training circuit that connects the signal from

 the PA to the lookup table. Dr. Wood explained the reciprocal point: stopping the operation of

 the training circuit (which Bauder teaches) will disconnect the feedback signal from the lookup

 table. Dr. Wood explained that "no signals pass through" the training circuit when it is switched

 to a non-operating state. (A348 at 103 :18-104:2.) Dali's expert did not dispute this. The arrows

 in Figure 2 show the signal from the PA necessarily will be disconnected from the lookup table

 when no signals pass through the training circuit.

        The text of Bauder confirms the feedback signal is disconnected during the operating

 phase when the training circuit is in a non-operating state. Bauder emphasizes that the transmit

 chain works "alone, separate from" the receive chain during its normal transmission mode:

        In a "normal transmission" mode the transmit train 205 works alone, separate
        from the receive chain 207 ...

                                                  2
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 7 of 36 PageID 63296



        During a "training" mode of operation, however, (to be described in more detail
        below) for the predistorter 220, the transmit chain 205 and the receive chain 207
        cooperate through the use of the coupler 265 to form a loop through the receive
        train 207, and the antenna 267 is disconnected from the transmit chain 205.
 (A444-45.) The description "alone, separate from" during normal transmission mode cannot be

 more clear, and speaks directly to whether the feedback signal is connected or disconnected. The

 feedback signal only connects in the training mode when the two pa1is of the system cooperate to

 form a loop (blue at right):

 (A441.) By contrast, when the two parts

 work "alone, separate from" each other

 in the operating phase, the feedback loop

 is broken. The simple, undeniable point

 that should not be lost is this: when two
                                                                      FIGURE 2
 things are "alone, separate from" each

 other, they are disconnected. Therefore, Bauder contains an express teaching that the feedback

 signal is disconnected during the operating phase when the training circuit is switched to a non-

 operating state. In addition, looking at Figure 2, it is physically impossible for the feedback

 signal to connect without the training circuit.

        Still further, Dr. Wood explained that it is fundamental to Bauder's disclosure that the

 feedback signal from the power amplifier must be disconnected during the operating phase when

 the training circuit stops operating. Dr. Wood explained that the operating phase in Bauder is

 making a telephone call. (A347-48 at 100: 18-101: 15.) There are two sides to a phone call,

 which is why phones need a transmit chain (to transmit the caller's voice) and receive chain (to

 receive the voice from the other phone). (A347 at 99:12-100:7.) Although the receive chain can

 be temporarily used to connect the feedback signal from the PA when the system is training

 instead of making a call, during the operating phase during a call, the receive chain must be used

 to receive the other half of the phone call. (A34 7-48 at 99: 12-101: 15.) Dr. Wood explained that

 it would be impossible that the signal from the power amplifier would still be connected during

 the normal transmission mode-in this mode, the receive chain is carrying a different signal (the

                                                   3
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 8 of 36 PageID 63297




 signal received from the antenna). (A348 at 101 :3-15 .) Dali 's expert did not dispute this.

        The Court should grant judgment as a matter of law that Bauder anticipates Clam 1. The

 text and figures in Bauder teach the one disputed step, and the substance of Dr. Wood ' s analysis

 was undisputed. Imperium IP Holdings (Cayman), Ltd. v. Samsung Elecs. Co., 757 F. App' x

 974, 978 (Fed. Cir. 2019) (holding JMOL of anticipation should have been granted where the

 other side "did not dispute the substance" of defendant' s expert testimony) . Dali did not dispute:

        (1) Bauder' s training circuit is a "controller."

        (2) Bauder teaches this controller is switched to a "non-operating state" during the
        normal transmission mode

        (3) When Bauder's controller is switched to a non-operating state during the
        normal transmission mode, no signal passes through it. This means the feedback
        signal is necessarily disconnected from the lookup table, and it would be
        physically impossible for the signal from the PA to remain connected.
 (See A369-70 at 53:21-54:4.) Dr. Wood's analysis was not cross-examined or impeached.

        Dali ' s expe1t did not provide any substantial rebuttal evidence, but merely distinguished

 Bauder because it does not disclose a "switch" or structure equivalent to a switch:

        Q. [ ... ]And could you sort of summarize the nature of your disagreement with
        Dr. Wood?

        A Sure. He spent a little time on this. And the main feature here is on the left-
        hand side. There is no switch. There is no means 2 to disconnect that signal of the
        power amplifier in the feedback path, nor is there anything that, in my opinion,
        was equivalent to that.
 (See A369-70 at 53:21-54:4.) This is not substantial evidence for three reasons.

        First, as a matter of law, prior a1t "cannot be distinguished on the ground that it lacks

 features that are not claim limitations." Melchior v. Hilite Int'!, Inc., 665 F. App'x 894, 899

 (Fed. Cir. 2016) (holding JMOL of invalidity should have been granted). The Federal Circuit

 has repeatedly granted JMOL of anticipation where a party like Dali distinguishes the prior art

 based on a feature that is not actually recited in the claim.3 The disputed claim limitation recites

2
  The reference to "means" and "equivalent" misstates the issue. The disputed element is not a
"means-plus-function" element.
3
  ParkerVision, Inc. v. Qualcomm Inc., 621 F . App 'x 1009, 1020 (Fed. Cir. 2015) (reversing
denial of JMOL: "Because the generating limitation does not require that the baseband signal be
created by discharging energy from a storage device, ParkerVision cannot rely on the absence of
                                                4
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                         Page 9 of 36 PageID 63298




 a "controller." There is no limitation in the claim that says the controller must be a switch.

         Second, Dali ' s expert testimony was entirely conclusory. MobileMedia Ideas LLC v.

 Apple Inc., 780 F.3d 1159, 1172 (Fed. Cir. 2015) (holding JMOL of invalidity should have been

 granted: "Conclusory statements by an expe1t, however, are insufficient to sustain a jury's

 verdict."). CommScope's invalidity theory involved Bauder's training circuit. But Dali's expert

 glossed over and ignored the training circuit.

         Another informative case is Krippelz v. Ford Motor Co., 667 F.3d 1261 , 1267 (Fed. Cir.

 2012). The jury found no anticipation, and the court denied JMOL based on the patentee's

 expe1t testimony. Id. at 1268. The Federal Circuit disagreed "as a matter of law." Id. In

 reversing, it explained that the expert's testimony was conclusory because it did not address the

 full disclosure in the reference, including the "most natural interpretation" of the figures. Id.

         That same reasoning applies here. Figure 2 in Bauder shows that the signal from the PA

 connects to the lookup table                     2~                                           267
                                      --- - -
 through the operation of the

 training circuit. (A441.)

 Reciprocally, as shown by the

 conceptual red "X,'' the most

 natural interpretations of what                              ___f ___      --r-
                                                  290         2 so          21s
 happens when the training
                                                                 FIGURE2                      207
 circuit stops operating is that

 the signal from the PA is disconnected from the lookup table. But Dali ' s expert did not



 that feature from Weisskopf to defeat Qualcomm's anticipation claim."); MobileMedia Ideas
 LLC v. Apple Inc., 780 F.3d 1159, 1173 (Fed. Cir. 2015) (reversing denial of JMOL: "Claim 23 ,
 however, recites only a 'communicating method for controlling a connecting state of a call, ' and
 includes no limitation that confines the claimed method to a cell phone or computer"); DDR
 Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1252 (Fed. Cir. 2014) (reversing denial of
 JMOL: "Anticipation challenges under § 102 must focus only on the limitations actually recited
 in the claims"); see also Verdegaal Bros. v. Union Oil Co., 814 F.2d 628, 632-34 (Fed. Cir.
 1987) (reversing denial of JMOL ); Akamai Techs. v. Cable & Wireless Internet Servs., 344 F .3d
 1186, 1194 (Fed. Cir. 2003) (reversing denial of JMOL).
                                                   5
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 10 of 36 PageID 63299




 meaningfully address this. He did not offer any explanation for how the signal could connect

 without the operation of the training circuit. (See A369-70 at 53:21-54:4.) He did not offer any

 other way to interpret the arrows in Figure 2. (Id.) He also did not address Bauder's explicit

 teaching that the relevant chains work " alone, separate from" each other during the operating

 phase when the training circuit (290) is switched to a nonoperating state. (Id.)

         Third, and most fundamentally, no reasonable jury could find that the feedback signal

 from the PA remains connected when Bauder' s training circuit stops operating in the normal

 transmission mode. It is physically impossible on three levels:

     ( 1) There is no feedback loop to connect the feedback signal during normal transmission
          mode. The two parts work "alone, separate from" each other.

     (2) The only disclosed connection of the feedback signal to the lookup table is through the
         operation of the training circuit.

     (3) The receive chain carries a different signal during the normal telephone operation mode
         (the signal from the other half of the phone call).
 Supra at 2-4. Dali's expert provided no explanation - none - on how it would be physically

 possible for the signal to remain connected. (See A369-70 at 53:21-54:4.)

        B.      "Wright" anticipates Claim 1 of the '521 patent

         If the Court lets the jury verdict of infringement stand, the Court should grant JMOL that

 Wright anticipates Claim 1 under Dali ' s theory of the claim for infringement. As a matter of

 law, claim terms "must be construed the same way for both invalidity and infringement."       fil
 Communique Lab., Inc. v. Citrix Sys., 889 F.3d 735 , 743 (Fed. Cir. 2018).

        Comm Scope' s expert testified that Wright discloses each limitation of Claim 1 under

 Dali ' s theory of the claim for infringement. (A349-50 at 108:23-112:4.) In response, Dali ' s

 expe1i disputed whether Wright disclose the element of "switching a controller off. .. " (A370 at

 58:8-18.) Dali's expert did not dispute that Wright discloses every other element. (Id.) Thus,

 the issue for the Court reduces to whether there is substantial evidence to conclude Wright does

 not disclose "switching a controller off. . ." under Dali's theory of the claim for infringement.

        Dali's theory for infringement was that the accused CommScope product " meets this

 limitation" because TI documents "show a switch." Here is Dali's expert's testimony:
                                                   6
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                                            Page 11 of 36 PageID 63300




        So the first step in this operating phase is to switch a controller off. And the
        Couits define that that means placing the controller in a non-operating state so
        that you disconnect the signal from the output of the PA. So in a sense you turn
        the feedback off. And the TI documents show a switch. This is the simplest
        schematic I could find. And I have circled it in red there. And various other
        schematics show that switch as well. So it meets this limitation.
 (A282 at 61 :4-12.) He circled the switch-and nothing else-in the TI document. (Id.)

        For invalidity, CommScope ' s expert showed that Wright discloses the same feature that

 Dali said "meets this limitation" for infringement. CommScope' s expett pointed to Figure 33 of

 Wright. (A350 at 109:8-21; A491.) Figure 33 discloses a feature called "RF MUX" for

 selecting between feedback from different power amplifier. (A350 at 110:7-111 :25 ; A491 .) Dr.

 Wood explained that an "RF MUX" is a "multi-way selector switch." (A350 at 110:7-16.)

 Dali's expert did not dispute this. Wright discloses the "RF MUX" works with any number "N"

 of PAs. (A350at111:13-15.) ForN=2, Dr. Wood explained that Wright' s RF MUX is a "two-

 way switch." (A350 at 111 : 13-25.) Dali 's expert did not dispute this.

        Dr. Wood explained that Wright's two-way switch operates the same as the two-way

 switch Dr. Kenney testified "meets this limitation" for infringement. (A350 at 110:17-112:4.)

 Dr. Wood explained both "select from a number of inputs to send the output of the power

 amplifier to the feedback path for adaption." (A350 at 111 :7-9, A534-35 at 44:54-45:17.) Dali's

 expert did not dispute this. Dr. Wood showed a side-by-side comparison (see green box) :

               Dali's Infringement Theory                        Wright Prior Art with N=2


                                                       ..-· , · ~ -, !'I I · I
                                                          ~        1 -LJ l_::::::_
                                                                                 :_::_r
                                                                                                              .....z:____
                                                                                                              ,.,... ·r"""
                                                                                                                                      :f .
                                                       -
                                                        ·        "'
                                                                 .,.
                                                                           -     v _
                                                                                   I ! . ,\·.
                                                             ' "-7"} Yl__, ..,.:!•.- ~_a..z:,
                                                                      •
                                                                       '
                                                                                l T
                                                                                I j
                                                                                           rW r           ~
                                                                                                                      1
                                                                                                                            r-1        ·~- ·


                                                                                                                    .j. . , I
                                                                                           '•       M,            ":·




                                                        r......
                                                         •••r...               .1. . • .
                                                                               <-- ~
                                                                                       I                                I


                                                                                                                            ~ I.(•~




                                                        [
                                                             h
                                                                 l1_
                                                             I·~··     l
                                                                               ;,._i·O
                                                                                     ·P i· 11
                                                                                     ,          1
                                                                                                    r
                                                                                                    U
                                                                                                         (
                                                                                                         IU




 (A350 at 110:17-112:4; compare A491 with A559.)

         As a matter of law, no reasonable jury could conclude Wright does not teach the

 "switching a controller off. .. " limitation under Dali ' s interpretation of the claim because Wright
                                                   7
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 12 of 36 PageID 63301




 discloses the same feature Dali said "meets this limitation" for infringement. The rule is: "if a

 product feature is found to meet a limitation when assessing infringement, the same feature

 found in the prior art must also meet that limitation for the purposes of assessing anticipation."

 Accentra Inc. v. Staples, Inc., No. CV 07-5862 ABC (RZx), 2013 U.S. Dist. LEXIS 200213, at

 *24-25 (C.D. Cal. June 5, 2013) (emphasis added); accord Dow Chem. Co. v. Astro-Valcour,

 Inc., 267 F.3d 1334, 1339-40 (Fed. Cir. 2001) ("[T]hat which would literally infringe if later in

 time anticipates if earlier").

         Dali's expert did not provide any substantial evidence that Wright's RF MUX is not the

 same feature Dali's expert testified meets this limitation for infringement:

         Q And so did you guys have a disagreement about this as well?

         A We did. And Wright does disclose a multiplexor which is like a multi-pole switch. The
         fact is that the switch also has to have a controller, and you have to put that controller
         into a non-operating state. That's not -- That was not disclosed in Wright.
 (A370 at 58:8-18.) Dali's expert actually confirmed CommScope's point that the RF MUX is a

 switch and then simply (a) repeated the claim element and (b) said "that was not disclosed."

         First, Dali's expe1t testimony stating "that was not disclosed" is not substantial evidence

 as it is entirely conclusory. MobileMedia, 780 F.3d at 1172 ("Conclusory statements by an

 expert, however, are insufficient to sustain a jury's verdict.").

         Second, Dali's expe1t testimony does not address the relevant issue. To be clear,

 CommScope agrees that a toggle switch does not meet the more specific limitation about a

 "controller" being in a "nonoperating state" - that is CommScope's point below for why JMOL

 of non-infringement should granted (i.e., Dali's position on Wright proves CommScope' s point

 as to non-infringement). But the issue here is consistency under Dali's infringement theory.

 Dali's infringement theory asserted a switch does meet this claim element. That is the feature

 Dali called out and circled. Dali's expert did not make a more specific showing of a controller

 being switched to a non-operating state other than to point to the switch. Dali cannot parse the

 claim more narrowly for invalidity than infringement. The Federal Circuit is emphatic: "A

 patent may not, like a nose of wax, be twisted one way to avoid anticipation and another to find

                                                    8
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 13 of 36 PageID 63302




 infringement." Amazon.com, Inc. v. Barnesandnoble.com, Inc. , 239 F.3d 1343, 1351 (Fed. Cir.

 2001). The point here is simple: Wright discloses the same switch feature Dali circled and said

 meets this element for infringement. Dali's expert did not explain any difference between the

 RF MUX in Wright (when N=2) and the switch he circled for infringement. (A370 at 58:8-18.)

         C.        "Khan" anticipates Claim 1 of the '521 patent

         CommScope's expert showed that Khan disclosed every element of Claim 1. (A349 at

 105:18-108:19.) Dali did not cross-examine CommScope's expert on Khan, but rather relied on

 its expe1t's rebuttal testimony. Dali's expe1t's first contention was that Khan does not disclose
                     4
 the "establishing" step of the training phase. (A368 at 50: 14-51 :2.) This is the step in which the

 values that will be used to correct for the distortion are calculated ("established"), so they can be

 stored in a lookup table for use during the operating phase. (A914.)

        No reasonable jury could conclude that Khan does not disclose the "establishing" step.

 Khan's has an express disclosure that mirrors the disclosure in the '521 patent. In the '521

 patent, the "pre-computed distortion contributions" are complex gain values (A914, A920 at

 7:39-42), which are established through mathematical operations (see yellow). Fig. 3 shows this

 process is "based on pre-compensation training feedback signals representative of output of the

 power amplifier" in that the process sta1ts with the feedback signal from the PA (see blue):
                                                                        ,.
                         &f'M AO..
          ;00111          w•vt       ) '•
                         $>W'UIG

                                                                                         vjo
                                                                                         fMdbllclc
                                                                                         .;gr,
                                                                                             I
                                                                                         tram Pll

                                                                         ·- fir"
                                                                               LQC.;I.
                                                                             ooeuJ.IOR




                                                 U!&O

                                                                        "'

 4
  The full step recites: "establishing pre-computed disto1tion contributions based on pre-
 compensation training feedback signals representative of output of the power amplifier."
                                                   9
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                                                  Page 14 of 36 PageID 63303




 (A914.) Relevant to the issue discussed below, the ' 521 patent does not exclude filtering from

 the establishing step. The establishing process in the preferred embodiment explicitly includes

 the signal passing through two "filter" boxes (see red above).

        Khan likewise teaches that "pre-computed disto1tion contributions" are complex gain

 values that are established through mathematical operations. (A551 at Fig. 8.) Like the '521

 patent, Khan shows this process is "based on pre-compensation training feedback signals

 representative of output of the power amplifier" in that the process starts with the feedback

 signal from the PA (see blue):
                                        LINEARIZATION SYSTEM/RADIO
                                  r------------------------------------------------------ - ----- - -~
                         '
                             0
                                 l:       INTERFACE CIRCUITRY   r 34    ANALOG FEEDBACK SYSTEM          r 39         :
                                  I                                                                                  '
                                  'I                                                                                 ':        11)
                                  :                                                                                  I
                                  'I                                                                            17   'l .. -   • •   -
                                  :                                                                                            18        :
                                  I                                                                                                      o
                                                                                                                                         1
                CompleK           !
                Baseband          !
               Digilal Input      !
                                  I

                   -   ___ J'          '----+----.                                                                                           fe dbadc
                                                                                                                                             signal
                                                                                                                                             rromPA




                    COMPUTATION UNIT '-1
                   ------------ - - -- -- -- ---- - ---- --- - - - - --- - - --- - --- - -- ----- --- ------- - - - ---- - -~
                                                                       FIG. I

 (A547 at Fig. 1).) Khan expressly states the "feedback signal" is "create[d]" from the "PA

 output." (A552 at 2:53-55.) Like the ' 521 patent, Khan shows this process includes the signal

 passing through two filter boxes (see red).

        Dali's rebuttal expe1t testimony is not substantial evidence because it is based on a

 legally incorrect understanding of the scope of Claim 1. Dali's expe1t said Khan does not meet

 this claim element because the feedback signal in Khan is filtered via "two boxes":

        Q. Well, let's move on to the discussion of the references. So what's shown here?

        A. This is from the Khan reference, and it's showing the invention of that patent.
        And the claim element that Dr. Wood and I disagree on is the "establishing pre-
        computed disto1tion contributions based on pre-compensation, feedback, training,
        feedback signals representative of the output of the power amplifier." That's one
        of the claim elements. And the two boxes that I've circled in red are what I
        dispute. I dispute that those boxes mean that these feedback signals are not
                                                                       10
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                                                                                       Page 15 of 36 PageID 63304



        representative of the power amplifiers. In fact, they're filters that get rid of much
        of the power amplifier signal. So I don't consider this in any way representative of
        the output of the power amplifier.
 (A368 at 50: 14-51 :2.) Dali never sought a construction of "representative" that excludes

 filtering, and the plain language of the element does not exclude filtering. Moreover, the correct

 understanding of the claim cannot exclude filtering because the '521 patent explicitly shows that

 the signal passes through two filter boxes in the preferred embodiment just like Khan :
                 The preferred embodiment




                                                   J'/fJ




 (Compare A914 with A547.) It is incorrect to distinguish prior a1t based on an interpretation that

 would distinguish the preferred embodiment. Accent Packaging, Inc. v. Leggett & Platt, Inc.,

 707 F .3d 1318, 1326 (Fed. Cir. 2013) ('" [A] claim interpretation that excludes a preferred

 embodiment from the scope of the claim is rarely, if ever, correct."').

        Dali's expert's position is also incorrect because it implicitly assumes a requirement that

 is not in the claim. Specifically, his analysis assumes the claim requires the values be established

 directly based on a signal he considers representative.
                                         LINEARIZATION SYSTEM/RADIO
                                   r----- -- ------ -- ---- ................ .. .... .. ............................................................. .. ...
                            '"l ·        INTERFACE CIRCUITRY r 3•                       ANALOG FEEDBACK SYSTEM                          r 3~               :




                   Complox
                   BJ:;(lband
                  D!Q 11111Input

                                                                                                                                                               fffdback
                                                                                                                                                               1icnal
                                                                                                                                                               from PA




                                                                                           FIG. I
                                                                                             11
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                                        Page 16 of 36 PageID 63305




 For context, even under Dali's theory about filtering, the blue signal before the filter would

 undeniably be representative of the output of the PA- it comes directly from the output of the

 PA. (A547 at Fig. 1; A552 at 2:53-55.) Khan ' s process of establishing values undeniably is at

 least indirectly based on the blue signal - the process sta1ts with it. Dali's expert disregards this,

 which means he assumes that the claim requires the values be established directly based on the

 recited feedback signal. The claim does not say this . It is agnostic whether the values are

 established directly or indirectly based on the signal.

          Dali's expert raised a second conclusory contention. Dali ' s expeti testified that Khan did

 not disclose two steps of the operating phase: (a) "generating a digital lookup table key ... ", (b)

 "retrieving from the lookup table ... "

          No reasonable jury could conclude the Khan does not discloses these steps because the

 figures and text in Khan both expressly discloses these steps:
          Express teaching in Figure 8                                      Express teaching in specification
                                               44
                                                                    Tiil: compulalion unil (I), may be selected 10 include: A)
             CONVERTING THE COMPLEX ERROR SIGNAL
                 TO BASEBAND DIGITAL FORMAT                      a ra1io dc1cr111incr (35), coupled to the interface circuitry
                                               45
                                                                 (34), and lo receive the cnmplcx input sig,nal, fnr determin-
                                                                 ing a complex look-up tabk ~·oeliicicnl corresponding 10 a
     DETERMINING A COMPLEX GAIN COEFFICIENT CORRESPONDING        preselected power level; B) a lookup cm:och.:r (37), coupled
      TO A PRESELECTED INPUT SIGNAL MAGNIT\JDE AND STORING
         THE COMPLEX GAIN COEFFICIENT IN A LOOK·UP TADLE         lo receive the <.'O rnplcx input signnl. for determining a
                                                 46              magniludc of the complex input signal anti gcm:ratiag m
                                                                 index based on the magnitude of the complex input signal
     DETERMINING A MAGNITUDE OF THE COMPLEX INPUT SIGNAL
      AND GENERATING AN INDEJ< BASED ON IBE MAGNITVDE OF         and a pn.:sclcctcd set of kvcl:i; C) ;1 look-up wble (36),
                   THE COMPLEX INPUT SIGNAL                      coupled 10 lhc ratio dctem1incr and the lookup encoder, for
                                                    47           oulp\Jtt ing the complex look-11p 1ahfo coefficient correspond-
                                                                 ing 10 1hc index; and 0) a muhipli.:r (3H), l'Oupkd to rccc iv.:
        USING Tl-icLOOK·UPTABLE TO OUTPUTTHE COMPLEX
         GAIN COEFFICIENT CORRESPONDING TO THE INDEX             lhc complex input ~ ignal and the complex look-up table
                                                                 coclfo::ienl, for n111hiplying 1hc complex input signal and the
                                                    48           complex look-up tahlc cocflicicnt lo provide tho.; prl)(lislurtcd
     MULTIPLYING THE COMPLEX INPUT SIGNAL AND lHE COMPLEX
                                                                 drive signa I. Where sclc<.1cd, the prcsc lcc1ccl set of levels is
   GAIN COEFFICIENT TO PROVIDE TltE PREOISTORTEO DRIVE SIGNAL    based on steps uf the input signal magnitude.

 (A55 l, A554 at 5: 1-17, A54 7.) The step (46) of "generating an index ... " in the flowchati directly

 corresponds to "generating a digital lookup table key." In turn, the next step (4 7) in the

 flowchart directly corresponds to "retrieving from the lookup table" (using a table to "output" the

 value is the same "retrieving" from the table). The text expressly describes two components

 ("lookup encoder" and " look-up table") for performing these steps.

          Dali's expert testimony is not substantial evidence. His testimony was:



                                                                12
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                       Page 17 of 36 PageID 63306




 "generating a digital lookup table key ... "           "retrieving from the lookup table ... "
 Q. Okay. And did you also analyze this                 Q. Did you also analyze this limitation?
 element and disagree with Dr. Khan about this
 one? I'm sorry; Dr. Wood.                              A. Yeah. It was the same issue, that the look-
                                                        up encoder was not properly defined in Khan
 A. Yes. I -- We disagree -- I dispute that the         and, therefore, someone reading the patent
 element of "generating a digital look-up table         wouldn't really know how to retrieve the value
 based on the original value" is happening in           from the look-up table.
 Khan, and the reason is that this box called
 "Ratio Determiner" was never really defined in
 - in Khan, and it's not a term of art that
 someone would lmow just by looking at the
 name of it.
 (A368 at 51 :19-52:9.) This testimony is flawed. Claim 1 is a method claim. The issue for

 anticipation of a method claim is not whether Khan "properly" or "really" defines its own

 structural components, but rather whether Khan discloses the claimed steps. Dali ' s expe1i never

 actually says Khan does not disclose the claimed steps. Khan plainly does, and an express

 teaching trumps an expert' s opinion. Krippelz v. Ford Motor Co., 667 F.3d 1261 , 1269 (Fed.

 Cir. 2012) (holding JMOL of anticipation should have been granted) .5

        Dali may cast its expe1i testimony as disputing whether Khan ' s disclosure is "enabling."

 There are several problems with this . First, Dali ' s expe1i did not clearly say this. Second,

 enablement is a question of law for the Court, not the jury. 3M v. Chemque, Inc., 303 F.3d 1294,

 1301 (Fed. Cir. 2002). Dali never asked the Court to find Khan disclosure is not enabling and

 did not request a special interrogatory to the jury on this issue. Third, Khan's disclosure is

 presumptively enabling, and Dali's expert ce1iainly did not provide substantial evidence from

 which the Comi could determine Khan is not enabling. To be clear, the burden would be on Dali

 to persuade Your Honor that Khan is not enabling. Amgen Inc. v. Hoechst Marion Roussel, 314

 F.3d 1313 , 1355 (Fed. Cir. 2003) ("Therefore, it was [patent owner] who bore the burden of

 proving the nonenablement of Sugimoto before the district court. [Defendant] did not bear a


 5
   Homeland Housewares, LLC v. Whirlpool Corp., 865 F.3d 1372, 1378 (Fed. Cir. 2017) (" [W]e
 must disregard the testimony of an expe1i that is plainly inconsistent with the record"); Ericsson
 Inc. v. Intellectual Ventures I, LLC, 890 F.3d 1336, 1346 (Fed . Cir. 2018) ("To contradict a
 reference, an unsupported opinion is not substantial evidence."); NantKwest, Inc. v. Lee, 686 F.
 App' x 864, 874 (Fed. Cir. 2017) ("Miller's reading of the prior art is contradicted by the art
 itself. Miller's testimony thus does not raise genuine issues of material fact.")
                                                   13
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                   Page 18 of 36 PageID 63307




 burden of proving enablement."). District courts presume prior art patent are enabling. Id. ("We

 hold that an accused infringer should be similarly entitled to have the district court presume the

 enablement ... "). To prove lack of enablement, Dali must prove the prior art reference does not

 "enable one skilled in the art to make the anticipating subject matter." PPG Indus. v. Guardian

 Indus. Corp., 75 F.3d 1558, 1566 (Fed. Cir. 1996). Courts often analyze eight "Wand" factors to

 assess enablement and often focus on whether "undue experimentation" would be needed. In re

 Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).

         Dali's expert testimony is largely conclusory. He did not present a "Wand" factor

 analysis or analyze undue experimentation. He only states the conclusion that two features are

 not defined. He did not present an analysis for Your Honor of what information is supposedly

 missing from the definition of those features in Khan. He also did not explain why it would take

 undue experimentation to fill the gap of whatever information is supposedly missing.

         Khan does enable both the claimed "generating" and "retrieving" step. Dali's expe1t's

 statement that the "ratio determiner" element is not properly defined is irrelevant because Khan

 expressly teaches it is the "lookup table encoder" that performs the step of generating an index.

 (A554 at 5:5-9 ("a lookup encoder ... generating an index"); A547 at Fig. 1.) Khan expressly

 teaches how the lookup encoder operates: (a) it "receive[s] the complex input signal" and (b)

 "generat[es] an index based on the magnitude of the complex input signal." (A554 at 5:5-9;

 A54 7 at Fig. 1.) Khan fmther shows how the retrieving step is performed in Figs. 1 and 8 (by

 inputting the key and outputting the corresponding value, which is exactly what the '521 patent

 discloses).

 II.    The Court should grant JMOL that Claim 1 of the '521 patent is not infringed

        No reasonable jury could conclude CommScope's products perform two elements.

        A.      "performing a training phase ... and performing an operating phase"

        Your Honor denied summary judgment based on the understanding that Dali's expe1t

 opined that the accused product is "never" simultaneously in the training and operating phases:
        "Dr. Kenney further opines that the power amplifier in CommScope's product
        that is accused under Claim 1 is never simultaneously in both a training phase and

                                                  14
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                      Page 19 of 36 PageID 63308



         an operating phase at the same time, but is rather either in a training phase (while
         the other power amplifier is in the operating phase) or an operating phase (while
         the other power amplifier is in the training phase)."

 (ECF 360 at 14.) Dali's expert did not present this theory at trial.

         The requirement of two separate phases is fundamental to Claim 1. It is a key difference

 between Claim 1 and Claim 10 in the '521 patent. Here is a comparison:
 1. A method of operating a power amplifier,           l 0. A method of operating a power amplifier of
 the method comprising:                                a mobile handset, the method comprising:
 initializing ...                                      powenng on ...
 performing a training 12hase comprising:
       establishing pre-computed distortion ...               populating a lookup table with pre-
       storing the pre-computed distortion                    computed distortion contributions;
       contributions in a lookup table
 performing an 012erating (!base comprising:
       switching a controller off ...                         switching off a controller ...
       accepting an original value ....                       accepting an original value ....
       generating a digital lookup table ...                  generating a digital lookup table ....
       retrieving from the lookup table ....                  retrieving fl-om the lookup table ....
       distorting the original value ....                     distorting the original value ....
       wirelessly transmitting ....                           wirelessly transmitting ....

 While both claims require the sub-steps, Claim l adds a specific limitations that the sub-

 elements occur in separate phases.

         No reasonable jury could conclude the accused product performs two separate phases.

 CommScope expert showed that the accused product works as follows: (1) it turns on the PA and

 starts operating, (2) while it operates, it simultaneously adapts the DPD values, and (3) it

 continues to adapt while it continues to simultaneously operate. (A345 at 89:22-90:7, A342-43

 at 78:23-82: 18.) As a matter of logic, there are not two separate phases in this sequence. There

 is no separate period of time when the adaption is occurring and the product is not

 simultaneously operating. (A343 at 82: 13-18.) The alleged training phase cannot be performed

 during the alleged operating phase. That would not be two separate phases.

         Dali's expert did not present any substantial evidence that the accused product performs

 two separate phases. Dali's expe1t provided the following conclusory testimony (left) that relied

 on CommScope's interrogatory answer (right):

                                                  15
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                        Page 20 of 36 PageID 63309



 Dali's expert testimony                                  CommScope's interrogatory answer
 A. Okay. So this is the training phase. And the      [T]he TMS320C6748 includes software that
 training phase comprises, among other things,        computes DPD coefficients correction terms,
 trying to figure out how much distortion is in       and the GC5330 and GC5337 includes buffers
 the power amplifier, how curved is the line, if      that capture input and feedback data. The
 you recall the earlier example. And essentially      TMS320C6748 reads data from the GC5330
 what is on the left [right] is a resQonse from       GC5337 buffers and uses its software to
 CommScoQe where the Dali attorneys asked             compute the DPD coefficients correction
 them does it Qerform this steQ, and this is their    terms. After computing new coefficients terms,
 res2onse. And they're basically saying it does.      the TMS320C6748 updates the registers in the
 The CommScope product is designed to do              GC5330 I GC5337. The GC5330 I GC5337
 DPD and you must train a DPD system.                 use the values in these registers for DPD.
 Beyond this, I reviewed lots of other                (SA7.)
 CommScope and TI documents that describe
 how that training is done and how those
 computations are done, and I've spared you all
 the math in my slides. (A281at57:5-18 .)
 This expert testimony from Dali is not substantial evidence because it merely adopts an

 interrogatory answer that does not address the relevant point. Nothing in the interrogatory

 answer says an alleged training phase is occurring in a separate period of time when the accused

 product is not simultaneously operating.

         B.      "switching a controller off to disconnect signal.. .. "

         The Court should grant JMOL for two reasons. First, Dali did not present any substantial

 evidence that a controller itself becomes non-operational during the training phase. Dali,

 instead, improperly conflated the signal and the controller, which are two different concepts.

         Your Honor recognized that this step imposes a limitation on what happens to the

 controller itself when it is switched off. The Marlanan order explained: "The underlying dispute

 over this term is what switching 'off' does to the controller." EF 97 at 25. The claim

 construction record emphasizes there is a fundamental difference between (a) switching the

 controller itself off and (B) switching the signal off.     The parties briefed these positions:

                                                     Dali later abandoned
                                                     disconnecting, by a controller, a signal
                                                     representative of the output of the power
                                                     am lifier
 ECF 79 at 10-11 . Dali framed the dispute as whether "switched ... off' refers to the signal or the

 controller. (Id . at 10). Dali told the Court that these are "fundamentally" different things. (Id.)

 This is why Dali proposed the Court adopt the above construction where the claim merely

                                                     16
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                        Page 21 of 36 PageID 63310




 required (a) a controller (b) that disconnects the signal-without a separate requirement that the

 controller itself become "off." CommScope pointed out Dali's construction read a requirement

 out of the claim, and Dali dropped its theory at the hearing. The Court adopted CommScope

 construction.

           This is the critical point: to prove infringement, it was not enough for Dali to merely (a)

 identify a controller and (b) explain that the controller switches off the signal for the power

 amplifier. Dali needed to submit evidence that the controller itself becomes non-operational.

           Dali only submitted evidence that CommScope products have a controller and that the

 controller switches off a signal. Here is the testimony from Dali's expert:
           A. [ ... ] So the first step in this operating phase is to switch a controller off. And
           the Courts define that that means placing the controller in a non-operating state so
           that you disconnect the signal from the output of the PA. So in a sense you turn
           the feedback off. And the TI documents show a switch. This is the simplest
           schematic I could find. And I have circled it in red there. And various other
           schematics show that switch as well. So it meets this limitation.

           Q. And what did you identify as the switch?

           A. Well, the actual switch circuit is a series of transistors that switch the actual RF
           signal on and off. And it is also associated with a logic that controls it that is on
           the FPGA, all those things being on the ALPACA board.
 (A282 at 61 :4-12.) Dali's expert identified that the accused product has a "switch" (apparently

 the controller)6 and that this controller switches the "RF signal on and off." Dali's expe1i did not

 provide any explanation why the controller itself becomes non-operational.

           Dali ' s invalidity position confirms that Dali omitted a critical point in its infringement

 case. Trying to avoid the Wright reference, Dali's expert argued Wright' s toggle switch did not

 meet the claim because there is a further requirement about the controller itself:

           Q. And so did you guys have a disagreement about this as well?

           A. We did. And Wright does disclose a multiplexor which is like a multi-pole
           switch. The fact is that the switch also has to have a controller, and you have to
           put that controller into a non operating state. That's not -- That was not disclosed
           in Wright.


 6
     If Dali points to something more than the switch as the controller, that fu1ther confirms JMOL.
                                                      17
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                    Page 22 of 36 PageID 63311




 (A370 at 58:12-18.) But this is exactly the point Dali did not address in its infringement case.

 Dali cannot have it both ways. ParkerVision, Inc. v. Qualcomm Inc., 621 F. App'x 1009, 1014

 (Fed. Cir. 2015) (holding JMOL of non-infringement where the patent holder expert's testimony

 was "internally inconsistent.")

        By not submitting any evidence that the controller itself is switched to a non-operating

 state, Dali reve1ied to its prior claim construction position that the Court rejected. Dali may say

 its expert correctly quoted the Court's construction. 7 But the point is his actual analysis (where

 he identified a controller and explained it switched the signal off) corresponded to Dali's prior

 construction of "disconnecting, by a controller, a signal representative of the output of the power

 amplifier." An expe1i's analysis corresponding to an incorrect construction must be disregarded

 at JMOL. Cordis, 658 F.3d at 1357.

        Second, no reasonable jury could conclude that the accused controller meets the Comi's

 construction. CommScope's expert established two key points:

     ( 1) The switch is always operating to select and output a signal,

     (2) The structure controlling the switch is always operating to send control signals.
 (A343-44 at 82:19-87:24.) As a matter of logic, a controller that is always operating cannot be in

 a "nonoperating state." The two are mutually exclusive.

        Dali did not dispute CommScope's factual evidence, but rather made a counterargument

 about the scope of the claim. Dali told that the jury that the Court's construction of "the power

 amplifier" meant that CommScope's evidence was irrelevant:
        Q. And was one of the terms construed by the Court the "power amplifier"?

        A. Yes, and it was construed to mean that you're always looking at the operation
        on one power amplifier. The fact that something may be happening with another
        power amplifier is irrelevant.
 (A366 at42:20-25; see also A366 at43:19-44:11; A428-29at148:19-149:14; A354at127:10-

 128:10.) Dali conflated two different issues. There were two disputes at claim construction.


 7
  After stating the correct construction, Dali's expert re-stated the construction as: "So in a sense
 you turn the feedback off." (A282 at 61 :4-8.) This returns to Dali's rejected theory that
 "switched ... off' refers to the feedback signal, not the controller itself.
                                                  18
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 23 of 36 PageID 63312




 The first was: must the steps of initializing, training, and operating involve the same PA? The

 construction of "the power amplifier" clarified that the steps cannot be split between different

 power amplifiers. (ECF 97 at 8.) The second dispute was: what does it mean to switch a

 "controller" "off''? The Comi's construction clarified that "off'' meant a "non-operating state."

 The Comi's construction of "the power amplifier" did not fmther define "nonoperating state."

 The Co mi did not say certain operations of the alleged controller can be disregarded when there

 is a single controller for multiple PAs.

 III.   The Court should grant JMOL that the asserted claims of the '473 patent are
        invalid
        Several weeks after trial, on August 12, 2019, the PTAB issued a final decision finding

 all challenged claims of Dali's ' 473 patent (claims 6-21) to be unpatentable. (A661.) The PTAB

 found, e.g. , claims 6, 11 and 21 are anticipated by and obvious in light of the Wu reference and

 that claims 9, 14 and 15 are obvious in light of the Wu and Sabat references. 8 In the event Dali

 continues to press its infringement case for these invalid claims, a judgment of invalidity and

 non-infringement should be entered for the following reasons.

        A.      "Sabat" anticipates Claims 6, 9, 11, and 14

        The verdict of no anticipation by Sabat (A665-76) is not suppo1ied by substantial

 evidence. CommScope's expe1t Dr. Acampora explained how the Sabat reference anticipated

 these claims. (A335 at 49:20-54:8.) Dali's only response at trial was based on a limitation that

 is not in the claims and that Dali itself argued should not be read into the claims. At trial, Dali

 only disputed that element 6(e) was missing (A376 at 81) which reads:

        wherein the host unit is configurable to transmit a digital representation of a first subset
        of the plurality of downlink signals to the first remote unit and a digital representation of
        a second subset of the plurality of downlink signals to the second remote unit, the second
        subset being different than the first subset;
 (A623.) Dali argued that Sabat did not teach this limitation because when Sabat's hub receives a

 signal the hub allegedly lacks the ability to "unpackage" it or "take all of its contents out one by


 8
   Having found the claims unpatentable based on Wu, the PTAB found it unnecessary to reach
 the additional bases for invalidity such as whether Sabat or Oh anticipated. (A659.)
                                                  19
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 24 of 36 PageID 63313




 one" or "create new subsets of the contents and distributing them individually." (See A376 at

 81 :24-83:17 (emphases added).) Dali's counsel repeated this point at closing argument, "[In

 Sabat] [y]ou can control which pieces of the -- of the end game you're sending the package to,

 but you're never unpacking the package." (A426 at 137:3-14.)

        Nowhere does the claim language require the ability to "unpackage" or "take out contents

 of a signal one by one" or "create new subsets of the contents and distribute them individually."

 Fmther, Dali never asked for nor received this claim construction during Markman or any stage

 of this case. On the contrary, Dali opposed this claim construction. Based on Dali ' s statements

 during IPR disclaiming coverage, CommScope sought supplemental claim construction (ECF

 345 at 23-25; ECF 390 at 2), but Dali opposed this construction stating:

        CommScope appears to argue that the claims should be limited to systems in which the
        host unit can extract and send individual resources, "such as the RF carriers, TDMA time
        slots or CDMA codes assigned to particular mobile devices," to individual mobile
        devices . (Mot. at 25.) The claims require being able to route different subsets of downlink
        signals to different remote units. (See, e.g., Dkt. No. 346-2 at A470, 13 :31-36). The
        claims do not require the extraction and routing of individual radio resources by
        themselves to specific remote unit. ... Dali never stated that the host unit must be capable
        of extracting individual radio resources and routing the individual radio resources to
        remote units.
 (ECF 361 at 23-24 (emphases added).) The Comt refused to find this limitation in the claim.

 (ECF 372 at 2-3 .) Having argued that the Court should not construe the claim language to

 include this limitation, Dali cannot argue that the Sabat reference does not anticipate because it

 allegedly fails to disclose this limitation. Prior art cannot be distinguished on the ground that it

 lacks features that are not claim limitations. See supra at 4-5, n.2.

        B.      "Sabat" in light of "Bauman" renders obvious Claims 15 and 21

        CommScope presented evidence that the remaining dependent claims 15 and 21 (re: "a

 daisy-chain configuration") were obvious based on Sabat in light of Bauman (A678-690) which

 discusses at length and shows, e.g., in Fig. 2, daisy-chaining remote units. (A335-36 at 50: 17-23 ,

 54:9-18.) The only counter-argument asserted by Dali was that CommScope ' s expert, Dr.

 Acampora " didn 't give any motivation to combine the Bauman reference with any other

 reference." (A377 at 87 :16-89:11.) No reasonable juror could find this to be true. Dr.
                                                  20
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 25 of 36 PageID 63314




 Acampora explained that it would be obvious to combine Sabat and Bauman because they were

 both in the same field and were both directed to RF distribution systems. (A335-36 at 54:14-18,

 50:20-23.) The Sabat reference expressly discloses a digital distributed antenna system. (See,

 e.g., A665 at Title ("Digital Distributed Antenna System"); Abstract ("A digital distributed

 antenna system ... "); A672-73 at ifOO 15 ("In a first embodiment of the present invention, a digital

 distributed wireless communication system is provided.").) Fmther, there can be no dispute that

 Bauman discloses an improvement for a digital distributed antenna system. (See, e.g., A678 at

 Title ("Distributed Digital Antenna System"); A687 at Summary of the Invention ("The

 embodiments of the present invention encompass a distributed digital antenna system that has a

 host unit for converting radio frequency signals to digital optical signals and digital optical

 signals to radio frequency signals.").)

        No reasonable juror could fail to find a motivation to combine these references because

 the references themselves expressly state the motivation. The entire disclosure of Bauman is

 about how to build a daisy-chain of remotes units in a digital distributed antenna system to reach

 "holes" or gaps in coverage without the need for more base stations, repeaters, or attenuation

 problems. (A687 at 1:27-47 (" ... cellular systems can leave coverage ' holes' where the signal

 from the base stations cannot reach ... "); Summary of the Invention ("The digital optical signals

 are transmitted over an optical medium to a plurality of remote units that are daisy-chained along

 the optical medium.") (1 :54-56) (emphasis added) ; A683, FIG. 1 ("daisy-chain arrangement"

 (2 :59)); A684, FIG. 2 ("daisy-chain arrangement" (A688, 3:58-59)); A685 , FIG. 3 ("remote units

 in the daisy-chain" (A688, 4:27)) ; A686, FIG. 4 (" in the daisy-chain" (A689, 5:3)); A689 at

 5 :31-32 ("In summary, the distributed antenna system provides multiple daisy-chained

 antennas .... ")(emphasis added); A689 at Claim 1 ("remote units daisy-chained ... ").

        Dali ' s expert never actually opined that there was not a motivation to combine. He

 merely disputed whether Dr. Acampora's provided one. (See A377-78 at 87: 16-89: 13 .)

        C.      Claims 6-21 are invalid for lack of written description and enablement

        For the reasons stated in CommScope' s motion for summary judgment, the asserted

                                                  21
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                      Page 26 of 36 PageID 63315




 claims of the '473 patent are invalid for lack of written description and enablement. (ECF 206-1

 at 1-9.) In summary, the '473 patent specification does not disclose or enable (i) a host unit that

 creates or sends different subsets of carriers to different remote units, or (ii) remotes units that

 are able to selectively forward to another daisy-chained remote only a subset of the signals it

 received from the host unit. As to (i) the specification only discloses selective filters in the

 remote units to remove unused carriers signals from a larger set of signals received from the host

 unit, albeit based on instructions provided from the host unit. It is undisputed that for the claims

 to be found to have § 112 support in the specification, the Court must decide the legal question: is

 the claim limitation that recites that the host unit is "configurable to transmit" different subsets of

 signals to different remotes supported by a host that sends the same set of signals to different

 remotes but with different instructions that the remotes use to generate different subsets from the

 common set that was sent by the host. (ECF 206-1at4-5.)

        There is no dispute that in the system disclosed, the output at the remotes will be

 different, but that does not address the dispute. The issue is what is actually sent by the host to

 the remotes (i.e., before the remotes use selective filters to create subsets for transmission over

 their antennas). Care must be taken not to conflate a description in the specification of what a

 remote unit transmits from its antenna (downstream) or receives over its antenna (upstream),

 with what a host unit transmits (downstream) to the remote unit. Likewise, determining how

 many or which carrier signals a remote unit needs is not the same as actually generating and

 transmitting the needed subset of carriers. The specification discloses that the different subsets

 are not generated in the host, but rather the system relies on frequency selective up-converters in

 the remotes to generate and transmit the subsets. Therefore, claims 6 and 11 are not supported

 by the written description and are not enabled. The difference is seen by contrasting claim 1

 with claims 6 and 11. Claim 1 describes how the remote units convert a po1tion of the downlink

 signals received at the remotes into a subset for transmission. By contrast, claims 6 and 11

 require the host unit to transmit the different subsets to different remote units. (A622-23.)

        The passages cited by the court, for example, in its decision denying summary judgment

                                                   22
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                       Page 27 of 36 PageID 63316




 do not disclose that the host unit generates and transmits the actual subsets of carriers as required

 by the disputed claims. (ECF 360 at 20-21.) Column 6:26-44, for example, refers to whether a

 first DAU is connected and software configured to transmit its signals to another DAU so as to

 make the signals of the first DAU available at the second DAU for transmission to the remotes

 connected to the second DAU. (A619.) It does not disclose that any particular DAU will actually

 generate and transmit different subsets to specific remote unit. Instead, the very next sentence

 and the remainder of that paragraph explicitly recites (at column 6, lines 44-65) that the software

 settings in the remote units are used to generate the desired subsets (based on instructions from

 the DAUs). (Id.) The specification at 7:30-36 does not supply the missing teaching either.

 (A620.) That passage is a description, again, of the selective DU Cs in remote units and is not a

 description of a host that generates and transmits the different subsets.

         Likewise, the passage at 6:63-65 does not disclose that the individual remotes are capable

 of selectively forwarding to another daisy-chained remote unit a subset of what it received from the

 host. The passage cited refers to selection at the remote for upconversion (hence "frequency

 selective DUCs") (digital wconverters)). (A619.) Upconversion is what happens in preparation for

 transmission over its wireless antenna. By contrast, over the cables, the system transports

 downconverted signals (see 6:10-17). (Id.) The software settings of the digital upconverters in the

 remote are expressly disclosed as being used to determine what appears at the output of the antenna

 port of the remote unit, not what a first remote will send over a cable to a second remote. (See Id. at

 6:44-47.) Further, there would be no need for such a selection to be made because the second remote

 unit includes its own frequency selective digital upconverter DUC.

 IV.     The Court should grant JMOL that the asserted claims of the '473 patent are not
         infringed
         A.      Claims 9, 14, 15 which require "capable of packetizing" are not infringed

         For at least two reasons, no reasonable juror could find infringement of claims 9, 14, and

 15 of the '4 73 patent which all require that "the host unit is capable of packetizing each digital

 representation of an uplink signal." The only testimony from Dali addressed the mechanism

 used for communication between the host and remote units. (See A301 at 67 :2-3 (" ... the frame
                                                    23
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 28 of 36 PageID 63317




 structure that is used for communication between the host unit and the remote units"), 67: 17-18

 ("So this frame structure is used for communication between the host and the remotes ... "); A305

 at 84 ("The system, indeed, is capable of packetizing its communications between the host unit

 and the remote unit through at least two mechanisms .. ..").)

        Any and all communications generated by the host to be sent to the remote units are

 necessarily and by definition downlink signals, not uplink signals. 9 By contrast, the claim refers

 to the host unit packetizing uplink signals, not downlink signals. Dali's expert' s opinion at trial

 cannot support a finding of infringement because he was describing the structures used by the

 host to communicate.downstream to the remotes, not upstream to a signal source. Dali's expert

 even admitted that the frame structure he was describing that would be sent from the host to the

 remotes was the downlink frame structure. (See A301 at 67: 15-16 (" So here is the frame

 structure that is used in the downlink direction; so from the host unit to the remotes to ultimately

 going to your cell phone.").) Mr. Doles, who designed and programmed the ION-E code

 confirmed that the frame structure referred to by Dr. Bims was the downlink frame structure.

 (A326 at 14:4-9 ("Q. I see 1.2.2 DL frame structure. Can you explain that title? A. Yes. This --

 in the previous picture, there was a field called command and control. So this gives more detail

 on the command and control message that would be sent.from a CAN or a TEN to a UAP in the

 downlink direction.")(emphasis added).) 10 The argument and evidence presented by Dali at trial

 never identified how any communications created by the host for uplink signals satisfied the

 limitation regarding packetizing as required in claims 9, 14, and 15.

         Second, to the extent Dali attempts to rely on fields provided within the well-known 1OG

 frame structure as evidence of destination addresses, Dali's argument is also legally insufficient

 for an additional reason. That there is an empty field available for a destination address, is not

 9
   There is no dispute that the "uplink" direction is the direction from the remotes toward the host,
 and by contrast the " downlink" direction is the opposite direction from the host toward the
 remotes. (See, e.g. , A308 at 94:16-21 ; A85 at 138:25- 139:2; A88at152; A97 at 187:18.)
 10
    Even Dali's demonstrative used by Dr. Bims to support his testimony cited only to a screen
 capture from DTX-353 at COMDALI00360595, that included the heading " l.2.2 DL Frame
 Structure." (SA36.) The acronym DL, stands for downlink, and Mr. Doles explained that this is
 a protocol for the host to communicate in the downlink direction. (A326 at 14:4-9.)
                                                  24
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 29 of 36 PageID 63318




 without more a sufficient showing that there is any functionality programmed into the system

 that makes the system capable of inserting destination information into that field. Without any

 actual programming that under at least some circumstance would ever insert a destination

 address into that field, the system cannot be considered to have the claimed capability of using a

 destination address. Dali did not identify any circumstance under which the system would ever

 be able to insert an address. If there is no set of circumstance that could ever induce the system

 to inseti an address into the address field, the system cannot be considered to be "capable" of

 using an address there . That a system could have been programmed differently to include

 additional functionality cannot support a finding that the system already includes the capability

 to perform that function. Otherwise, every computer system is capable of every conceivable

 functionality because it could always be reprogrammed. Dali and Dr. Bims were unable to point

 to any evidence that the ION-E system included any functionality or code that could or would

 inseti an address into those empty fields under any circumstance. Suggesting that the system

 could be reprogrammed to do that is not enough.

        The author of the source code explained why CommScope does not use those address

 fields, and ran multiple tests on multiple examples of CommScope system to demonstrate that

 the fields are all empty (zeros). (A325-26 at 9:19-15 :14.) Dali cannot create an issue of fact for

 the jury by complaining that the test did not cover every possible scenario where Dali does not

 point to any evidence or scenario where an address ever could or would be insetied by the

 system. Dali bears the burden of proof and has failed as a matter of Jaw.

        B.      All asserted claims of the '473 patent are not infringed because the UAPs
                cannot selectively forward subsets to daisy-chained UAPs

        During Inter Partes Review of the '4 73 patent, Dali assetied that the capability recited in

 independent claims 6 and 11 of the host unit to be able to send any specific radio resource to any

 specific remote unit required the host unit to have the ability to achieve this "even in a daisy-

 chain configuration." (A755.) Dali asserted that the host unit could not achieve this ifthe

 remote units could not "selectively forward" subsets of radio resources to the next remote unit


                                                  25
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                     Page 30 of 36 PageID 63319




 along the daisy-chain. Dali insisted it insufficient for the first remote unit in a daisy-chain

 simply to forward every signal it receives to another remote unit in the daisy-chain, stating:
        As discussed above with respect to claims 6 and 11, the claimed host unit is able to send
        a specific radio resource to a specific remote unit. ... In a combined Sabat and Wu
        system, however, every signal sent to a remote would be forwarded to every downstream
        remote .... Specifically, ... Wu is unable to send a specific signal to any specific remote
        antenna .. . .Instead, Wu's host units relay all received signals to all connected remote
        antennas .... And in a cascade configuration, Wu' s remote antennas simply forward all
        signals they receive to downstream remotes .... Because the claimed host unit is able
        send a specific signal to a specific remote unit, the remote units must be able to
        selectively forward those same radio resources to a daisy-chained remote unit. ...
        Because Wu's RTUs are unable to perform such selective forwarding, even if Sabat
        were to incorporate Wu's cascade configuration, the combination would not disclose all
        of the elements of claims 15, 17, and 21.
 (A 738 (emphases added).) Dali repeated the same argument at A 755 (" [The prior art] discloses a

 ' cascade configuration ' in which all channels received by one remote unit are cascaded to

 another remote unit, without any ability to selectively forward a subset of those channels as part

 of enabling a routing function in a host unit. ... The claimed host units are able to send a specific

 radio resource to a specific remote unit, even in a daisy-chain configuration.") (emphasis added).

 Based on this disclaimer in the prosecution history all asse1ied claims (and especially claims 15

 and 21) must be construed to require that the remotes units be able to selectively forward to a

 subsequent, daisy-chained remote unit only a subset of the channels received from the host, i.e.,

 must be able to selectively forward less than all received channels.

        At trial, Dali's expe1i admitted that he had taken the position that this ability to

 selectively forward signals was a necessary functionality without which the claims would not be

 infringed. (A304-5 at 80:13-17, 81:24-82:6.)

        And yet, at trial Dali presented no substantial evidence that the remote units in

 CommScope's system have this selective forwarding functionality. On the contrary, the

 evidence was that the remote units (called UAPs in CommScope's system) can only forward all

 channels to the next remote unit when daisy-chained. (A326 at 15:3-14.) That is, the first UAP

 merely forwards all the signals it receives from the CAN to the more distant UAP. This is the

 exact feature that Dali distinguished during IPR prosecution, and, therefore, the claims cannot

 reach CommScope' s system as a matter of law. The only testimony provided by Dali was a

                                                   26
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                      Page 31 of 36 PageID 63320




 conclusory, unsupported statement by Dr. Bims. (A374 at 74:8-15.) Dr. Bims cites nothing to

 support his statement other than his own reports which are not evidence.
         C.      All asserted claims of the '473 patent are not infringed because the
                 transmission paths remain fixed until a switch is manually changed.
         During IPR, Dali distinguished the prior art and argued that the claim I imitation relating

 to the host unit being "capable of'' sending any downlink signal to any of the remote units did not

 cover systems where the transmission paths remain fixed until a switch is changed. (A801 ;

 A829.) Using italicized font, Dali repeatedly emphasized that its claims do not cover systems in

 which, once the switch is configured, the transmission paths remain "fixed" unless the switch is

 again changed to redistribute capacity.

         Dali's comments refer to if0046 of the Sabat reference, which discusses the embodiment

 of FIG. 6, and were intended to distinguish Sabat's disclosure of a system that includes a switch

 used by an operator to redistribute capacity. Paragraph 0046 of Sabat (A674-75) describes how

 the operator can both set up and later redistribute capacity. By distinguishing such systems from

 this claim limitation, Dali asserted that the system itself is able to redistribute capacity by

 altering the transmission paths between the host and remote units, i.e., the transmission paths do

 not remain "fixed" until the user intervenes to reconfigure the switch.

         The '4 73 patent specification, at column 2, lines 18-33, itself distinguishes systems that

 require the user to reconfigure the system. (A6 l 7 (criticizing system that must be "changed

 manually" because "impractical for an enterprise IT manager to monitor").) The patent

 specification emphasizes automatically altering transmission paths, describing this feature as a

 " key function of the DAU" . (See A617 at 1:33-49; 2:3-33 (emphasis added).) The "Brief

 Summary of the Invention" (as well as the Abstract) discloses that the system provides, among

 other things, "enhancements" such as "automatic traffic load-balancing" and

 "autonomous/assisted commissioning," and "automatic frequency selection." (A6 l 8 at 3 :64-4:4

 (emphasis added).) The "Detailed Description" describes how these enhancements are achieved,

 for example, at 11:41-12:16 where it describes a DAU "embedded software control module" that

 performs "key functions" of the DAU. Specifically, the DAU Monitoring module and DAU

                                                   27
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                      Page 32 of 36 PageID 63321




 Management Control module execute algorithms that adaptively modify the system

 configuration when these modules detect a particular radio resource or carrier is overloaded

 (loaded by a percentage greater than a predetermined threshold). (A622 at 11:41-12:16.)

         Most recently, in its Patent Owner Response to the IPR Petition, Dali again reiterated that

 "the considerable improvement" is the capability of the system to redistribute resources (A 715):
          The claimed host units receive a composite signal from a base station, extract individual
         radio resources from the composite, create useful subsets, and send those subsets to
         specific remote units for broadcast. ... At any time, the system can reconfigure subsets of
         radio resources or destinations of those subsets to address changes in demand throughout
         the wireless network. Id. This flexibility and configurability is a considerable
         improvement over conventional DAS.
 Similarly, the claim limitation refers to a capability of the host unit ("wherein the host unit is

 capable of... "). Further, the ' 473 patent specification emphasizes the importance of the ability

 for the system to automatically redistribute capacity among the remote units, for example, based

 on the time of day or based on information about the usage of radio resources. (See e.g., A6 l 7.)

 Given the emphasis placed on this feature by the specification, it is not surprising that Dali chose

 to distinguish its claims during IPR on this basis.

         Therefore, based the public statements made by Dali to the PTAB quoted above, Dali has

 disclaimed coverage, and the claims cannot be asserted to cover systems in which the

 transmission paths remain fixed until the user intervenes to manually change the switch. 11

         The unrebutted testimony at trial was clear: without user intervention, the ION-E system

 is incapable of changing the transmission paths to alter which signals are sent to which remote

 11
     In addition, at trial, Dali stipulated that its own systems do not practice the invention of the
 ' 4 73 patent. (See A3 l.) This further underscores that the claimed invention requires the ability
 for the system to change its transmission paths without user intervention. Even prior to trial,
 Dali asse1ied that this dynamic allocation feature, although mentioned in its literature, had not
 yet been implemented into its products. (SA1019 at ~54 (citing SA1586 at 116); A1006;
 SA996.) There is no dispute that Dali's systems can be reconfigured by the user through a
 graphical user interface when the user decides to change the distribution of RF bands. SA1206-
 07 ("Web Based GUI"); SA1208 (Control Functions : "DL and UL Enable/Disable Setting- for
 each band"); SA1287 (" ... provides an intuitive Graphical User Interface (GUI) for configuring
 and monitoring a Dali DAS."); SA995 ("Monitoring, reconfiguring ... can all be performed from
 the user interface ... ") PTX144 at p. 2. What Dali's systems lack is the ability to change
 transmission paths without user intervention, such as under automatic software control in
 response to changing conditions. Dali' s stipulation at trial , therefore, is further evidence that the
 claims require the ability to reconfigure the transmission paths without intervention by the user.
 In sho1i, it is impossible for Dali to harmonize its stipulation at trial with its infringement theory .
                                                       28
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                       Page 33 of 36 PageID 63322




 units. (A324 at 8: 10-9: 14.) There is no factual dispute regarding the lack of such functionality

 in the ION-E system. The only dispute is a legal dispute as to whether the claims must be

 construed to be consistent with Dali's statement made during IPR. Therefore, CommScope is

 entitled to a finding of non-infringement as a matter of law.

 V.      Alternatively, the Court should grant a new trial

         First, as to both patents, the jury verdict is against the "great weight of evidence."

 CommScope asks the Court to re-scrutinize the issues raised above as the standard is different

 for a new trial. Rousseau v. Teledyne Movible Offshore, Inc., 812 F.2d 971, 972 (5th Cir. 1987)

 ("It is a well-settled rule in this circuit that a verdict can be against the great weight of the

 evidence, and thus justify a new trial, even if there is substantial evidence to support it.") The

 evidence is not considered " in the light most favorable to" Dali, the Court may consider the

 credibility of the expe1ts. Smith v. Transworld Drilling Co. , 773 F.2d 610, 613 (5th Cir. 1985);

 12 Moore's Fed. Prac.- Civil§ 59.13 (2019) ("On a motion for new trial , on the other hand, the

 judge may make his or her own judgments as to credibility."). "When the trial is lengthy and

 complicated and involves subject matters outside the ordinary knowledge of jurors, the court

 should more closely scrutinize the verdict." 12 Moore's Fed. Prac.- Civil§ 59.13 (2019). 12

         Second, as to the ' 521 patent, the jury verdict that the accused product infringes Claim 1

 of the '521 patent is irreconcilable with the jury verdict Wright does not anticipate Claim l.

 Wright discloses the same feature alleged to infringe in the accused product. (A350 at 110: 17-

 112:4.) It is irreconcilable that the same feature meets the claim for infringement but does not

 meet the claim for anticipation. Mycogen Plant Sci., Inc. v. Monsanto Co. , 243 F.3d 1316, 1324

 (Fed. Cir. 2001) (recognizing a new trial may be appropriate ifthe verdict on anticipation and

 infringement conflicts with the rule "that which would literally infringe if later in time


 12
   The Court should consider: (1) Dali never harmonized its position that the accused product
 with a toggle switch meets the claim with its stipulation that Dali's own product with a toggle
 switch does not meet the claim (A292 at 32:7-11, A289-92 at 19:2-29:8); Dali's expert
 disclaimed considering the issue, and Dali called no witness to reconcile the issue (A367 at
 45:19-46:9), (2) Dali's inventor testified the TI chip was "completely different" than the
 architecture in his patent (A339 at 66:22), (3) Dali's expert never tested (A279 at 50:12-14), and
 (4) Dali' s expe1t was evasive when cross-examined on Bauder (A371-72 at 63: 16-66:25) .
                                                   29
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                    Page 34 of 36 PageID 63323




 anticipates if earlier than the date of invention"); Accentra Inc. v. Staples, Inc., No. CV 07-5862

 ABC (RZx), 2013 U.S. Dist. LEXIS 200213, at *30 (C.D. Cal. June 5, 2013) (recognizing

 infringement can be "irreconcilable" with the prior art not anticipating).

         Third, as to the '4 73 patent, as discussed above, the weight of the evidence establishes

 that the CommScope host units do not have the capability to use destination addresses to

 packetize uplink signals and that the CommScope remote units cannot selectively forward

 subsets of signals to daisy-chained remotes. They merely forward everything they receive.

 Dali's expert had never tested or inspected the accused products and had no evidence or analysis

 to support his bald statements to the contrary. Further, if Dali is to be permitted to advance a

 theory to distinguish the prior art that contradicts the Court's claim construction order based on

 an alleged granularity limitation in the claim requiring the capability to "unpackage" or "take out

 one by one the contents of a signal" and then "distribute them individually" then CommScope is

 entitled to a new trial to present evidence that the accused systems do not infringe such a claim.

 CommScope cannot be muzzled by the Court's claim construction order when presenting its

 non-infringement defense, while at the same time be forced to respond to attacks on its invalidity

 defense that are based on claim interpretations the Court has not adopted and, in fact, refused to

 adopt. 13




 13
   CommScope requests the Court adopt the constructions previously requested for the '4 73 and
 '521 patents in CommScope's motion for supplemental claim construction and at trial.
                                                  30
Case 3:16-cv-00477-M Document 451 Filed 09/06/19     Page 35 of 36 PageID 63324



 Dated: September 6, 2019            ls/Philip P. Caspers
                                     Philip P. Caspers (pro hac vice)
                                     Samuel A. Hamer (pro hac vice)
                                     William F. Bullard (pro hac vice)
                                     Nathan D. Louwagie (pro hac vice)
                                     CARLSON, CASPERS, VANDENBURGH
                                         & LINDQUIST PA
                                     225 South Sixth Street, Suite 4200
                                     Minneapolis, Minnesota 55402
                                     pcaspers@carlsoncaspers.com
                                     shamer@carlsoncaspers.com
                                     wbullard@carlsoncaspers.com
                                     nlouwagie@carlsoncaspers.com
                                     (612) 436-9600 Telephone
                                     (612) 436-9605 Facsimile

                                     Daniel J. Sheehan
                                     StateBarNo.18174500
                                     DANIEL J. SHEEHAN PLLC
                                     Campbell Centre II, Suite 100
                                     8150 N. Central Expressway
                                     Dallas, Texas 75206
                                     (214) 468-8899 Telephone
                                     (214) 468-8803 Facsimile
                                     dsheehan@dsa-law.com




                                     31
Case 3:16-cv-00477-M Document 451 Filed 09/06/19                 Page 36 of 36 PageID 63325



                                      Certificate of Service

        I, the undersigned, certify that, on September 6, 2019, I caused the foregoing document to

 be served on all counsel ofrecord via ECF.


                                                    ls/ Philip P. Caspers
                                                    Philip P. Caspers (pro hac vice)
                                                    Samuel A. Hamer (pro hac vice)
                                                    William F. Bullard (pro hac vice)
                                                    Nathan D. Louwagie (pro hac vice)
                                                    CARLSON, CASPERS, VANDENBURGH
                                                         & LINDQUIST PA
                                                    225 South Sixth Street, Suite 4200
                                                    Minneapolis, Minnesota 55402
                                                    pcaspers@carlsoncaspers.com
                                                    shamer@carlsoncaspers.com
                                                    wbullard@carlsoncaspers.com
                                                    nlouwagie@carlsoncaspers.com
                                                    (612) 436-9600 Telephone
                                                    (612) 436-9605 Facsimile




                                               32
